DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on March 2nd, 2021, is acknowledged. Entry of amendment is accepted and made of record.
Upon further search and consideration, it is determined that the previously indicated allowable subject matter in the Non-Final Rejection of June 11, 2020, is unpatentable over the newly cited prior art(s) of record and as such the current office action re-opens prosecution. The Examiner initiated a telephonic interview to discuss an amendment to put the case into condition for allowance for which agreement was not reached (see attached interview summary).

Response to Arguments/Remarks
3.	Applicant’s arguments, see pgs. 7-10, with respect to the allowance of the current application has been fully considered but are not persuasive at this time.
Pertaining to the Applicant’s arguments, pgs. 7-10, regarding the incorporation of the previously indicated allowable subject matter:
It is noted that upon further search and consideration, the claims as currently recited do not distinguish from the prior art(s) of record. Particularly, a newly cited prior art Lin et al. (US 2007/0212845 A1), hereinafter as Lin is utilized herein.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.


Claim Objections
5.	Claim 28 is objected to because of the following informalities:

6.	Claim 28 recites in line 2 “the curved segment” which should recite “the curved segment of the top electrode” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claim 26 recites “a bottom surface of the bottom electrode is disposed vertically below a bottom surface of the bottom dielectric layer”.
	The current claim depends on claim 21 which requires “the bottom electrode is disposed within the trench and contacts the sidewalls of the bottom dielectric layer” – thus, it is indefinite as to how the bottom surface of the bottom electrode is vertically below the bottom surface of the bottom dielectric layer. Also, see Applicant’s Fig. 11, the bottom surface of the bottom electrode element 108 is vertically above a bottom surface of the bottom dielectric layer element 106, not above it.
	For the purposes of compact prosecution, the interpretation will be taken that the claim meant to recite “vertically above”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 10, 12-13, 16, and 27-28 are rejected under 35 U.S.C. 103 as obvious over Lin et al. (US 2007/0212845 A1), hereinafter as Lin, in view of Iwamoto et al. (US 2002/0109175 A1), hereinafter as Iwamoto.

10.	Regarding Claim 1, Lin discloses a memory device (see Figs. 2-5, and [0005] “Capacitors are further widely applied in digital applications such as the storage node for Dynamic Random Access Memory (DRAM) circuits.” and [0015] “MIM capacitor structure”), comprising:
a bottom electrode (element 62, see [0018] “first capacitor conductive layer 62”) including a central bottom electrode region (central region) and a peripheral bottom electrode region (peripheral region on left and right sides of the central region) that extends upwardly from the central bottom electrode region (see Fig. 5);
an insulating layer (element 64, [0018] “insulating layer 64 … aluminum oxide (ex. Al2O3), tantalum oxide (ex. Ta2O5), or hafnium oxide (ex. HfO2)”;
Note, aluminum oxide and hafnium oxide are common to the material disclosed by the Applicant’s invention, see Applicant’s written description [0022]) overlying the bottom electrode, wherein an upper surface of the bottom electrode cups an underside of the insulating layer (see Fig. 5);
a top electrode (element 66, see [0018] “second capacitor conductive layer 66”) overlying the insulating layer, wherein an upper surface of the insulating layer cups an underside of the top electrode and the insulating layer separates the top electrode from the bottom electrode (see Fig. 5), wherein a top surface of the bottom electrode is level with a top surface of the top electrode (see Fig. 5); and
a dielectric segment (element 68, see [0018] “a stop layer 68, which can be another silicon nitride layer”) disposed over the top electrode, wherein the top electrode cups an underside of the dielectric segment (see Fig. 5), and wherein the top surface of the top electrode is aligned with a top surface of the dielectric segment (see Fig. 5).
Lin does not explicitly disclose the insulating layer is a data storage layer, wherein a sidewall of the top electrode comprises a slanted segment at a height above a curved segment.
Iwamoto discloses a memory device (see Fig. 1(c) and [0002] “The present invention relates to a semiconductor device employed in … memory devices” and [0036] “well known for being the cavity structure of a memory employed in a conventional DRAM device”), the insulating layer is a data storage layer (see Fig. 1(c) insulating layer element 14, see [0038] “dielectric layer 14”;
A capacitor memory utilizes charge storage in the insulating layer element 14 between bottom electrode element 13 and top electrode element 15 and switches at least between a high-state and a low-state in response to electrical communication with the capacitor.), wherein a sidewall of the top electrode comprises a slanted segment at a height above a curved segment (see Fig. 1(c) a sidewall of the top electrode element 15 comprises a slanted segment at a height above a curved segment).
The insulator layer as a data storage layer and shape of the capacitor memory as taught by Iwamoto is incorporated as the insulator layer as a data storage layer shape of the capacitor memory of Lin. The combination discloses the insulating layer is a data storage layer, wherein a sidewall of the top electrode comprises a slanted segment at a height above a curved segment.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the insulating layer is a data storage layer, wherein a sidewall of the top electrode comprises a slanted segment at a height above a curved segment as taught by Iwamoto as the insulating layer is a data storage layer, wherein a sidewall of the top electrode comprises a slanted segment at a height above a curved segment of Lin because the combination allows for an edge-free round shape having a thinner insulating layer, increased area of the electrodes, and an increased 

11.	Regarding Claim 2, Lin and Iwamoto disclose the memory device of claim 1, wherein a width of the top electrode continuously increases from a bottom surface of the top electrode to the top surface of the top electrode (see Iwamoto Fig. 1(c)).

12.	Regarding Claim 3, Lin and Iwamoto disclose the memory device of claim 1, wherein the data storage layer comprises a conductive bridge region over the central bottom electrode region, and wherein the conductive bridge region includes a conductive bridge coupling the bottom electrode to the top electrode for a first data state (the insulating data storage layer comprises a conductive bridge region over the central bottom electrode region, wherein the conductive bridge is a capacitive bridge allowing the bottom electrode and the top electrode to electrically couple for a first data state).

13.	Regarding Claim 4, Lin and Iwamoto disclose the memory device of claim 1, wherein the bottom electrode continuously extends along and directly contacts a sidewall of the data storage layer and a bottom surface of the data storage layer (see Lin Fig. 5).

14.	Regarding Claim 10, Lin discloses A programmable metallization cell (see Figs. 2-5 and [0015] “MIM capacitor structure”;
When reading the preamble in the context of the entire claim, the recitation “programmable metallization cell” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no , comprising:
a bottom dielectric layer (element 58, see [0017] “second dielectric layer 58”) overlying a conductive wire (element 53, see [0016] “first damascene conductor 53”);
a bottom electrode (element 62, see [0018] “first capacitor conductive layer 62”) disposed within the bottom dielectric layer, wherein the bottom electrode contacts the conductive wire (see Fig. 5);
an insulating layer (element 64, [0018] “insulating layer 64 … aluminum oxide (ex. Al2O3), tantalum oxide (ex. Ta2O5), or hafnium oxide (ex. HfO2)”;
Note, aluminum oxide and hafnium oxide are common to the material disclosed by the Applicant’s invention, see Applicant’s written description [0022]) overlying the bottom electrode, such that an upper surface of the bottom electrode continuously extends along a lower surface of the insulating layer (see Fig. 5); and
a top electrode (element 66, see [0018] “second capacitor conductive layer 66”) overlying the insulating layer, wherein an upper surface of the data storage layer continuously extends along a lower surface of the top electrode (see Fig. 5).
	Lin does not disclose the insulating layer is a data storage layer, and the bottom electrode, the data storage layer, and top electrode are U-shaped.
Iwamoto discloses a memory device (see Fig. 1(c) and [0002] “The present invention relates to a semiconductor device employed in … memory devices” and [0036] “well known for being the cavity structure of a memory employed in a conventional DRAM device”), the insulating layer is a data storage layer (see Fig. 1(c) insulating layer element 14, see [0038] “dielectric layer 14”;
A capacitor memory utilizes charge storage in the insulating layer element 14 between bottom electrode element 13 and top electrode element 15 and switches at least between a high-state and a U-shaped (see Fig. 1(c) bottom electrode element 13, data storage layer element 14, and top electrode element 15 and see [0041] “U-shaped cross section”).
The insulator layer as a data storage layer and shape of the capacitor memory as taught by Iwamoto is incorporated as the insulator layer as a data storage layer and shape of the capacitor memory of Lin. The combination discloses the insulating layer is a data storage layer, and the bottom electrode, the data storage layer, and top electrode are U-shaped.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the insulating layer is a data storage layer, and the bottom electrode, the data storage layer, and top electrode are U-shaped as taught by Iwamoto as the insulating layer is a data storage layer, and the bottom electrode, the data storage layer, and top electrode are U-shaped of Lin because the combination allows for an edge-free round shape having a thinner insulating layer, increased area of the electrodes, and an increased capacity (see Iwamoto [0041-0042]); also see Lin [0005] “Capacitors are further widely applied in digital applications such as the storage node for Dynamic Random Access Memory (DRAM) circuits.”.

15.	Regarding Claim 12, Lin and Iwamoto disclose the programmable metallization cell of claim 10, wherein the bottom dielectric layer has a sidewall that has a slanted segment at a height above a curved segment, such that a sidewall of the bottom electrode directly contacts the slanted segment and the curved segment (see Iwamoto Fig. 1(c) the bottom dielectric layer element 10, the bottom electrode element 13, the data storage layer element 14, and the top electrode element 15 all have a sidewall with a slanted segment at a height above a curved segment which shape is incorporated in Lin, and see Lin Fig. 5 bottom element 62 in direct contact with element 58 at the sidewall).

Claim 13, Lin and Iwamoto disclose the programmable metallization cell of claim 10, wherein a dielectric segment (see Lin element 68, see [0018] “a stop layer 68, which can be another silicon nitride layer”) overlies the top electrode, such that the top electrode continuously extends along a lower surface of the dielectric segment (see Lin Fig. 5), and wherein a top surface of the dielectric segment is aligned with a top surface of the top electrode (see Lin Fig. 5).

17.	Regarding Claim 16, Lin and Iwamoto disclose the programmable metallization cell of claim 10, wherein a bottommost surface of the bottom electrode is recessed below a topmost surface of the conductive wire (see Iwamoto Fig. 1(c) and Lin Fig. 5).

18.	Regarding Claim 27, Lin and Iwamoto disclose the memory device of claim 1, further comprising:
a conductive via (see Lin element 74, see [0019] “third damascene conductor 74”) overlying the top electrode and extending through the dielectric segment to contact the top electrode (see Lin Fig. 5), wherein a bottom surface of the conductive via is vertically below the top surface of the bottom electrode (see Lin Fig. 5).

19.	Regarding Claim 28, Lin and Iwamoto disclose the memory device of claim 1, wherein the dielectric segment directly contacts the slanted segment and the curved segment (see Lin Fig. 5 and Iwamoto Fig. 1(c)).

20.	Claims 7 and 21-26 are rejected under 35 U.S.C. 103 as obvious over Lin et al. (US 2007/0212845 A1), hereinafter as Lin, in view of Iwamoto et al. (US 2002/0109175 A1), hereinafter as Iwamoto, in view of Mo et al. (US 2017/0279036 A1), hereinafter as Mo.
Claim 7, Lin and Iwamoto disclose the memory device of claim 1.
Lin discloses wherein the top electrode comprises a bottom layer (element 66 is defined as a bottom layer of the top electrode), such that the bottom layer comprises a second material, and wherein the bottom electrode comprises the second material (see [0018] “materials that may be considered for the creation of the bottom and top plate of an MIM capacitor are tantalum (Ta), tantalum nitride (TaN), titanium (Ti), or titanium nitride (TiN)” Selected as Tantalum Nitride (TaN)).
Lin and Iwamoto as previously combined does not disclose wherein the top electrode comprises an upper layer overlying the bottom layer, such that the upper layer comprises a first material and the second material that is different from the first material.
Mo discloses wherein the top electrode comprises an upper layer overlying a bottom layer, such that the upper layer comprises a first material and the bottom layer comprises a second material that is different from the first material, and wherein the bottom electrode comprises the second material (see Fig. 1E top electrode upper layer, barrier layer described in [0030] “barrier layer is formed between the conductive layer 124 and the top electrode 123 … the barrier layer includes at least one of TiN” first material Titanium Nitride, TiN, overlying a bottom layer element 123, see [0028] “the top electrode 123 includes … TaN” second material Tantalum Nitride, TaN, wherein the bottom electrode element 113, see [0023] “the bottom electrode 113 includes … TaN”, comprises the second material of Tantalum Nitride, TaN).
The barrier layer as an upper layer of the top electrode as taught by Mo is incorporated as the barrier layer as an upper layer of the top electrode of Lin and Iwamoto. The combination discloses wherein the top electrode comprises an upper layer overlying the bottom layer, such that the upper layer comprises a first material and the second material that is different from the first material (see Lin Fig. 5 barrier layer as upper layer between elements 66 and 74).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the top electrode comprises an upper layer overlying the bottom layer, such that the upper layer comprises a first material and the second material that is different from the first material as taught by Mo as wherein the top electrode comprises an upper layer overlying the bottom layer, such that the upper layer comprises a first material and the second material that is different from the first material of Lin and Iwamoto because the combination provides a barrier layer which prevents diffusion between the separated conductive material which are in direct contact above and below the barrier layer and to prevent any junction spiking (see Mo [0030]).

22.	Regarding Claim 21, Lin discloses a programmable metallization cell (see Figs. 2-5 and [0015] “MIM capacitor structure”;
When reading the preamble in the context of the entire claim, the recitation “programmable metallization cell” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), comprising:
a bottom dielectric layer (element 58, see [0017] “second dielectric layer 58”) overlying a conductive wire (element 53, see [0016] “first damascene conductor 53”), wherein the bottom dielectric layer comprises sidewalls defining a trench over the conductive wire (see Fig. 5);
a bottom electrode (element 62, see [0018] “first capacitor conductive layer 62”) overlying the conductive wire, wherein the bottom electrode is disposed within the trench and contacts the sidewalls of the bottom dielectric layer (see Fig. 5);
an insulating layer (element 64, [0018] “insulating layer 64 … aluminum oxide (ex. Al2O3), tantalum oxide (ex. Ta2O5), or hafnium oxide (ex. HfO2)”;
Note, aluminum oxide and hafnium oxide are common to the material disclosed by the Applicant’s invention, see Applicant’s written description [0022]) overlying the bottom electrode and disposed within the trench (see Fig. 5);
a top electrode (element 66, see [0018] “second capacitor conductive layer 66”) overlying the insulating layer and disposed within the trench, wherein the top electrode extends continuously along an upper surface of the insulating layer, wherein a top surface of the top electrode is aligned with a top surface of the bottom electrode (see Fig. 5).
Lin does not disclose the insulating layer is a data storage layer, wherein the bottom electrode is U-shaped, wherein the data storage layer is U-shaped, wherein the top electrode is U-shaped, a conductive barrier layer overlying the top electrode and disposed within the trench, wherein the conductive barrier layer is U-shaped, wherein a top surface of the conductive barrier layer is aligned with the top surface of the top electrode.
Iwamoto discloses a memory device (see Fig. 1(c) and [0002] “The present invention relates to a semiconductor device employed in … memory devices” and [0036] “well known for being the cavity structure of a memory employed in a conventional DRAM device”), the insulating layer is a data storage layer (see Fig. 1(c) insulating layer element 14, see [0038] “dielectric layer 14”;
A capacitor memory utilizes charge storage in the insulating layer element 14 between bottom electrode element 13 and top electrode element 15 and switches at least between a high-state and a low-state in response to electrical communication with the capacitor.), wherein the bottom electrode is U-shaped, wherein the data storage layer is U-shaped, wherein the top electrode is U-shaped (see Fig. 1(c) bottom electrode element 13, data storage layer element 14, and top electrode element 15 and see [0041] “U-shaped cross section”).
data storage layer, wherein the bottom electrode is U-shaped, wherein the data storage layer is U-shaped, wherein the top electrode is U-shaped.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the insulating layer is a data storage layer, wherein the bottom electrode is U-shaped, wherein the data storage layer is U-shaped, wherein the top electrode is U-shaped as taught by Iwamoto as the insulating layer is a data storage layer, wherein the bottom electrode is U-shaped, wherein the data storage layer is U-shaped, wherein the top electrode is U-shaped of Lin because the combination allows for an edge-free round shape having a thinner insulating layer, increased area of the electrodes, and an increased capacity (see Iwamoto [0041-0042]); also see Lin [0005] “Capacitors are further widely applied in digital applications such as the storage node for Dynamic Random Access Memory (DRAM) circuits.”.
	Lin and Iwamoto do not disclose a conductive barrier layer overlying the top electrode and disposed within the trench, wherein the conductive barrier layer is U-shaped, wherein a top surface of the conductive barrier layer is aligned with the top surface of the top electrode.
	Mo discloses a conductive barrier layer (see Fig. 1E conductive barrier layer described in [0030] “barrier layer is formed between the conductive layer 124 and the top electrode 123 … the barrier layer includes at least one of TiN” selected as first material Titanium Nitride, TiN;
Note, the material of the conductive barrier layer of Mo is the same as the Applicant’s invention described in [0023]) overlying the top electrode (see Fig. 1E top electrode element 123, see [0028] “the top electrode 123 includes … TaN” second material Tantalum Nitride, TaN) and disposed within the trench (see Figs. 1A-E trench within element 112a), wherein a top surface of the conductive barrier layer is aligned with the top surface of the top electrode (see Figs. 1A-E and [0030] all of the layers of the memory embedded within the trench have a coplanar top surface).
The conductive barrier layer as taught by Mo is incorporated as a conductive barrier layer of Lin and Iwamoto (see Lin Fig. 5 between element 65 and 74 within the trench of element 58). The combination discloses a conductive barrier layer overlying the top electrode and disposed within the trench, wherein the conductive barrier layer is U-shaped (shape as combined with Iwamoto), wherein a top surface of the conductive barrier layer is aligned with the top surface of the top electrode.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a conductive barrier layer overlying the top electrode and disposed within the trench, wherein the conductive barrier layer is U-shaped, wherein a top surface of the conductive barrier layer is aligned with the top surface of the top electrode as taught by Mo as a conductive barrier layer overlying the top electrode and disposed within the trench, wherein the conductive barrier layer is U-shaped, wherein a top surface of the conductive barrier layer is aligned with the top surface of the top electrode of Lin and Iwamoto because the combination provides a barrier layer which prevents diffusion between the separated conductive material which are in direct contact above and below the barrier layer and to prevent any junction spiking (see Mo [0030]).

23.	Regarding Claim 22, Lin and Iwamoto and Mo disclose the programmable metallization cell of claim 21, wherein the top electrode comprises a first material and the conductive barrier layer comprises a second material different from the first material (the first material is Titanium Nitride, TiN and the second material is Tantalum Nitride, TaN).


Claim 23, Lin and Iwamoto and Mo disclose the programmable metallization cell of claim 21, further comprising:
a conductive via (see Lin element 74, see [0019] “third damascene conductor 74”) overlying the conductive barrier layer (the combined conductive barrier is between element 66 and 74), wherein a bottom surface of the conductive via extends below the top surface of the top electrode to contact an upper surface of the conductive barrier layer (see Lin Fig. 5 and Mo Fig. 1E).

25.	Regarding Claim 24, Lin and Iwamoto and Mo disclose the programmable metallization cell of claim 21, wherein the top surface of the top electrode is aligned with a top surface of the bottom dielectric layer (see Lin Fig. 5).

26.	Regarding Claim 25, insofar as the claim can be interpreted and understood despite the 112 issues, Lin and Iwamoto disclose the programmable metallization cell of claim 21, wherein a bottom surface of the bottom electrode is disposed vertically below a bottom surface of the bottom dielectric layer (see Lin Fig. 5).

27.	Regarding Claim 26, Lin and Iwamoto and Mo disclose the programmable metallization cell of claim 21, wherein the bottom electrode, the data storage layer, the top electrode, and the conductive barrier layer respectively comprise a sidewall having a slanted sidewall segment at a height above a curved sidewall segment (see Iwamoto Fig. 1(c) incorporated shape).

28.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Lin et al. (US 2007/0212845 A1), hereinafter as Lin, in view of Iwamoto et al. (US 2002/0109175 A1), hereinafter as Iwamoto, in view of 

29.	Regarding Claim 8, Lin and Iwamoto and Mo disclose the memory device of claim 7, wherein the first material is titanium nitride (see Mo [0030] first material selected as first material Titanium Nitride, TiN)
Lin and Iwamoto and Mo do not discloses wherein the second material is silver.
Kim discloses the second material is silver (see [0024] “The materials 18, 20, 22 can be for example, TiN, TaN, WN, Al, Ru, Jr, Pt, Ag, Au, Co, W, Cu or a combination of multi-layer conducting films.”; also see claim 9, “the top electrode is formed from one or more of conductive materials including : TiN, TaN, WN, Al, Ru, Ir, Pt, Ag, Au, Co, W, Cu or their combination of multi-layer films.”; also see [0016] “The top electrode interconnect structure can be implemented in memory devices”)
	The second material of Ag, silver, in the memory device of Kim is incorporated to replace the second material of Lin and Iwamoto and Mo.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the second material is silver as taught by Kim as the second material is silver of Lin and Iwamoto and Mo because the combination allows scale down in the thickness of top electrode materials, with lower resistance of the top electrode for interconnection to upper wiring layers, a lower cost compared to a double via patterning, little to no defectivity such as non-volatile hard polymer for via patterning, freedom to remove hardmasks (see Kim [0017]);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive electrode material of a memory for another where the materials are provided as alternatives (see Kim [0024]).

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Lin et al. (US 2007/0212845 A1), hereinafter as Lin, in view of Iwamoto et al. (US 2002/0109175 A1), hereinafter as Iwamoto, in view of Ma et al. (US 6,281,535 B1), hereinafter as Ma

31.	Regarding Claim 14, Lin and Iwamoto disclose the programmable metallization cell of claim 13, wherein the dielectric segment comprises a dielectric material (see Lin [0018] “a stop layer 68, which can be another silicon nitride layer”).
	Lin and Iwamoto do not explicitly disclose wherein the dielectric segment comprises a dielectric material different than the bottom dielectric layer.
	Ma discloses wherein the dielectric segment comprises a dielectric material different than the bottom dielectric layer (see Figs. 1-21 dielectric segment element 56 and bottom dielectric layer element 38, see Column 5 lines 62-63 “The diffusion layer 56 and the dielectric layer 58 may be layers of silicon oxide.” and see Column 5 lines 17-18 “The dielectric layers 36 and 38 may be layers of … silicon nitride.” Silicon oxide dielectric segment and silicon nitride bottom dielectric layer).
	The silicon oxide material of the bottom dielectric layer as taught by Ma is incorporated as the silicon oxide material of the bottom dielectric layer of Lin and Iwamoto. The combination discloses wherein the dielectric segment comprises a dielectric material different than the bottom dielectric layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the dielectric segment comprises a dielectric material different than the bottom dielectric layer as taught by Ma as wherein the dielectric segment comprises a dielectric material different than the bottom dielectric layer of Lin and Iwamoto because the combination provides an dielectric material which provides mechanical and electrical protection 
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known dielectric layer material in a similar memory device for another to obtain predictable results of a silicon nitride bottom dielectric layer material.

32.	Claim 15 is rejected under 35 U.S.C. 103 as obvious over Lin et al. (US 2007/0212845 A1), hereinafter as Lin, in view of Iwamoto et al. (US 2002/0109175 A1), hereinafter as Iwamoto, in view of Kim et al. (US 2020/0161236 A1), hereinafter as Kim.
[Mo et al. (US 2017/0279036 A1), hereinafter as Mo, is utilized herein as evidence.]

33.	Regarding Claim 15, Lin and Iwamoto disclose the programmable metallization cell of claim 10.
Lin and Iwamoto do not disclose wherein the top electrode comprises a titanium nitride layer directly overlying a silver layer.
	Kim discloses wherein the top electrode comprises a titanium nitride layer directly overlying a silver layer (see Fig. 4 and [0024] “The materials 18, 20, 22 can be for example, TiN, TaN, WN, Al, Ru, Jr, Pt, Ag, Au, Co, W, Cu or a combination of multi-layer conducting films.” The top electrode element 22 is selected as a multi-layer conducting film combination of a titanium nitride layer, TiN, directly overlying a silver layer, Ag).
	The material of the top electrode as taught by Kim is incorporated as a material of the top electrode of Lin and Iwamoto. The combination discloses wherein the top electrode comprises a titanium nitride layer directly overlying a silver layer.
wherein the top electrode comprises a titanium nitride layer directly overlying a silver layer as taught by Kim as wherein the top electrode comprises a titanium nitride layer directly overlying a silver layer of Lin and Iwamoto because the combination allows scale down in the thickness of top electrode materials, with lower resistance of the top electrode for interconnection to upper wiring layers, a lower cost compared to a double via patterning, little to no defectivity such as non-volatile hard polymer for via patterning, freedom to remove hardmasks (see Kim [0017]);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive electrode material of a memory for another where the materials are provided as alternatives (see Kim [0024]);
	also, see evidentiary reference Mo, the upper titanium nitride layer also has a function of a barrier layer material which prevents diffusion between the separated conductive material which are in direct contact above and below the barrier layer and to prevent any junction spiking (see Mo Fig. 1E top electrode having a lower layer element 123 described in [0028] and an upper barrier layer described in [0030]).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818